                                  1

                                  2

                                  3

                                  4                            IN THE UNITED STATES DISTRICT COURT

                                  5                       FOR THE NORTHERN DISTRICT OF CALIFORNIA

                                  6

                                  7      UNITED STATES OF AMERICA,                      Case No. 14-CR-00536-MMC
                                                                                        Case No. 19-CR-00256-MMC
                                                       Plaintiff,
                                  8
                                                v.                                      ORDER DENYING DEFENDANT'S
                                  9
                                                                                        REQUEST FOR RELEASE
                                  10     MARCUS FELDER,
                                                       Defendant.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          Before the Court is a Request for Relief, filed March 18, 2020, whereby defendant

                                  14   seeks an order releasing him from Santa Rita Jail in light of COVID-19. The government

                                  15   has filed opposition, to which defendant has replied. Having read and considered the

                                  16   papers filed in support of and in opposition to the request, the Court rules as follows.

                                  17          Defendant is presently incarcerated at the Santa Rita Jail, awaiting sentencing in

                                  18   Case No. 14-CR-00536, following a jury trial in which he was convicted of fraudulent use

                                  19   of unauthorized access devices, effecting transactions with access devices issued to

                                  20   other person, and aggravated identity theft. Additionally, he is awaiting trial in Case No.

                                  21   19-CR-00256, in which action he is charged with failing to appear for sentencing in Case

                                  22   No. 14-CR-00536 and contempt of court.

                                  23          By the instant request, defendant seeks release under the standards set forth in

                                  24   18 U.S.C. § 3142(f)(2) and § 3142(i), which sections apply to pretrial detainees. As

                                  25   noted, however, defendant has been convicted and is awaiting sentencing. Under such

                                  26   circumstances, the applicable statute pertaining to release is 18 U.S.C. § 3143(a)(1),

                                  27   under which a person awaiting sentencing may not be released "unless the judicial officer

                                  28   finds by clear and convincing evidence that the person is not likely to flee or pose a
                                  1    danger to the safety of any other person or the community if released." See 18 U.S.C.

                                  2    § 3143(a)(1). The Court finds defendant has failed to make the requisite showing.

                                  3           First, the Court finds defendant has failed to show by a preponderance of

                                  4    evidence, let alone by clear and convincing evidence, that he is a not a flight risk.

                                  5    Defendant did not appear as ordered at his sentencing on April 17, 2019, and, even if, as

                                  6    defendant asserts, "international borders are essentially closed" in light of the present

                                  7    COVID-19 pandemic (see Def.'s Reply. at 10:26-27), defendant could, as demonstrated

                                  8    by his recent behavior, fail to appear at scheduled court proceedings while remaining at a

                                  9    location within the United States that is unknown to the Court and the government.

                                  10          Second, although there is no suggestion defendant poses a danger to the physical

                                  11   safety of others if released, defendant has failed to show he poses no danger to the

                                  12   economic safety of others if released. In that regard, shortly after his release from
Northern District of California
 United States District Court




                                  13   custody following an arrest in 2013, in which he was found in possession of numerous

                                  14   items that are used for the purpose of engaging in credit card fraud, defendant proceeded

                                  15   to commit identity theft and, on multiple occasions involving multiple victims, credit card

                                  16   fraud, as found by the jury in Case No. 14-CR-00536. In support of the instant motion,

                                  17   defendant has provided no evidence as to his work history or any other information as to

                                  18   how, if released, he would pay his expenses by lawful means.

                                  19          Lastly, although defendant argues he is subjected to a heightened risk of

                                  20   contracting a severe illness from COVID-19, defendant has not shown he falls within any

                                  21   of the groups identified by the Center for Disease Control and Prevention as persons who

                                  22   are at such risk. See https://www.cdc.gov/coronavirus/2019-ncov/need-extra-

                                  23   precautions/people-at-higher-risk.html.

                                  24          Accordingly, defendant's request is hereby DENIED.

                                  25          IT IS SO ORDERED.

                                  26
                                  27   Dated: April 3, 2020
                                                                                                MAXINE M. CHESNEY
                                  28                                                            United States District Judge
                                                                                     2
